DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.

3. Applicant’s arguments field on 09/09/2021 has been considered but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1,2,9,10,11,12,13,16 and 17 are rejected under 35 USC 103 a as being unpatentable over Ziari et al (US 8964284) in view of Menezo et al (Reflective Silicon Mach Zehnder Modulator with Faraday Rotator Mirror effect for self-coherent transmission – 2013 attached).

Regarding claim 1, Ziari discloses method for;(optical device receiving the input polarized signal, see figure 3a) the method comprising: receiving, a first light in a first optical spatial mode and a second fight in a second optical spatial mode;(polarization beam splitter 310 for splitting the input optical signal into two orthogonally polarized beams, wherein the first spatial mode is TE 315 and the second spatial mode is TM 310, see figure 3a) directing the first light and the second light to different integrated optical paths comprising a first path having a first optical rotator and a second path having a second optical rotator; (light from the polarization beam splitter 310 is directed to first optical path 310 with first optical rotator 320-1 and second optical path 315 with second optical rotator 320-2, see figure 3a) changing the second light to the first optical spatial mode using the second optical rotator on the second path ;(polarization rotator 320-1 for changing the second spatial mode TM into the first spatial mode TE, see figure 3), changing the first light to the second optical spatial mode using the first optical rotator on the first path;(polarization rotator 320-2 for changing the first mode (TE) to the second mode (TM) 370, See figure 3a) outputting the first light and the second light ;(polarization beam combiner 350 for outputting the TE 360 light and the TM 370 light, see figure 3a).

However Ziari does not explicitly disclose using a photonic integrated circuit; modulating, using one or more optical modulators, the first light and the second light while the first light and the second light are in the first optical spatial mode.
;( polarization independent reflective optical modulator on silicon integrated circuit, see section 1 and figure 1) modulating, using one or more optical modulators, the first light and the second light while the first light and the second light are in the first optical spatial mode;(modulating section for providing modulating the first light in TE mode (CW) and the second in the same mode TE mode (CCW) and thus the in the same optical spatial mode, see figure 1).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical modulator on an integrated circuit of Menezo with Ziari to provide an reflective optical modulator for providing loopback modulation and the motivation is to use signal polarization optical device resulting in simplification of the component design.  

Regarding claim 2, Ziari discloses the method of claim 1, wherein the first optical spatial mode is a transverse electric (TE) mode and the second optical spatial mode is a transverse magnetic (TM) mode (the input optical signal into two orthogonally polarized beams, wherein the first spatial mode is TE 315 and the second spatial mode is TM 310, see figure 3a).

Regarding claim 9, Ziari discloses the method of claim 2, wherein further comprises an additional mode coupler that receives the first light and the second light after ;( polarization beam combiner 350 for outputting the TE 360 light and the TM 370 light after being amplified by the SOAs 330-1,330-2, see figure 3a).
However Ziari does not explicitly disclose the photonic integrated circuit.
In a related field of endeavor, Menezo discloses the photonic integrated circuit ;( polarization independent reflective optical modulator on silicon integrated circuit, see section 1 and figure 1).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the integrated circuit of Menezo with Ziari to provide cost and energy efficient optical device and the motivation is low cost and energy efficient optical device. 
Regarding claim 10, Ziari discloses the method of claim 9, wherein the additional mode coupler outputs the first light and the second light ;( polarization beam combiner 350 for outputting the TE 360 light and the TM 370 light, see figure 3a).

However Ziari does not explicitly disclose from the photonic integrated circuit.
In a related field of endeavor, Menezo discloses the photonic integrated circuit ;( polarization independent reflective optical modulator on silicon integrated circuit, see section 1 and figure 1).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the integrated circuit of Menezo with Ziari to 
Regarding claim 11, Ziari discloses the method of claim 1, wherein the first light is amplified by a semiconductor optical amplifier that is in the first path ;( first optical amplifier SOA 330-2 for amplifying the first light TE in the first path 315, see figure 3a). 
Regarding claim 12, Ziari discloses the method of claim 11, wherein the second light amplified by another semiconductor optical amplifier that is in the second path ;( second optical amplifier SOA 330-1 for amplifying the second light TM in the second path 310, see figure 3a).
Regarding claim 13, Ziari does not explicitly disclose the method of claim 12, further comprising: measuring, a light intensity of at least one of the first light or the second light using a photodiode of the photonic integrated circuit. 
In a related field of endeavor, Menezo discloses the method of claim 12, further comprising: measuring, a light intensity of at least one of the first light or the second light using a photodiode of the photonic integrated circuit; (monitoring photodiodes for monitoring the intensity of the received first and second optical signal, see figure 1).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine monitor photodiodes of Menezo with Ziari to 

Regarding claim 16, Ziari does not explicitly disclose the method of claim 1, wherein the first light and the second light are received from an optical transmitter.
In a related field of endeavor, Menezo disclose the method of claim 1, wherein the first light and the second light are received from an optical transmitter ;(the first and the second light are received by the reflective ONU from an OLT transmitting the downstream (DS) signal, see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the reflective ONU of Menezo with Ziari to provide an reflective optical modulator for providing loopback modulation and the motivation is to use signal polarization optical device resulting in simplification of the component design for upstream and downstream communication.   

Regarding claim 17, Ziari does not explicitly disclose the method of claim 16, wherein the modulated first light and the modulated second light are output to an optical receiver.
 (the first and the second light are output to the reflective ONU, see figure 1). (Motivation same as claim 16).

Claims 3,4,5,7 and 8 are rejected under 35 USC 103 a as being unpatentable over Ziari et al (US 8964284) in view of Menezo et al (Reflective Silicon Mach Zehnder Modulator with Faraday Rotator Mirror effect for self-coherent transmission – 2013 attached) and further in view Kojima et al (US 2013/0156361).
Regarding claim 3, the combination of Ziari and Menezo does not explicitly disclose the method of claim 1, wherein the first optical spatial mode comprises different spatial modes of a same polarization state, the first light and the second light being modulated while in different spatial modes of the same polarization state.

In a related field of endeavor, Kojima discloses the method of claim 1, wherein the first optical spatial mode comprises different spatial modes of a same polarization state the first light and the second light being modulated while in different spatial modes of the same polarization state ;(polarization converter converting the base TM0 mode 240 into TE1 mode and the second light signal consists of TE0 mode and thus two modes of same polarization, see figure 2). 



Regarding claim 4, the combination of Ziari and Menezo does not explicitly disclose the method of claim 2, wherein the first optical spatial mode comprises a base TE mode and a higher order TE mode.

In a related field of endeavor, Kojima discloses the method of claim 2, wherein the first optical spatial mode comprises a base TE mode and a higher order TE mode (transverse electric mode consists of (TE0) mode and (TE1); see figure 2). (Motivation same as claim 3).

Regarding claim 5, the combination of Ziari and Menezo does not explicitly disclose the method of claim 4, wherein the base TE mode is a TEO mode and the higher order TE mode is a TE1 mode.

(transverse electric mode consists of (TE0) mode and (TE1); see figure 2). (Motivation same as claim 3).

Regarding claim 7, the combination of the Ziari and Menezo does not explicitly disclose the method of claim 4, wherein the TM mode comprises a base TM mode.

In a related field of endeavor, Kojima discloses the method of claim 4, wherein the TM mode comprises a base TM mode (transverse magnetic mode consists of (TM0) mode; see figure 2). (Motivation same as claim 3).

Regarding claim 8, the combination of Ziari and Menezo does not explicitly disclose the method of claim 7, wherein the method further comprises: changing the first light from the base TE to the higher order TE mode, and wherein the second light is changed from the base TM mode to the base TE mode.

In a related field of endeavor, Kojima discloses changing the first light from the base TE to the higher order TE mode, (spatial mode converter 250 for converting the mode of the polarization from base mode to the higher order mode, see figure 2) and wherein the second light is changed from the base TM mode to the base TE mode, (polarization converter 240 for converting the base TM mode into TE mode, see figure 2). (Motivation same as claim 3).

Claims 14 is rejected under 35 USC 103 a as being unpatentable over Ziari et al (US 8964284) in view of Menezo et al (Reflective Silicon Mach Zehnder Modulator with Faraday Rotator Mirror effect for self-coherent transmission – 2013 attached) and further in view of Okamoto et al (US 2013/0294765).

Regarding claim 14, the combination of Ziari and Menezo does not explicitly disclose the method of claim 13, further comprising: controlling at least one of the semiconductor optical amplifier or another semiconductor amplifier based on the light intensity measured the photodiode.

In a related field of endeavor, Okamoto discloses disclose the method of claim 13, further comprising: controlling at least one of the semiconductor optical amplifier or the another semiconductor amplifier based on the light intensity measured the photodiode ;(feedback circuit 700 for controlling the semiconductor optical amplifier 200 based on the output of the first and second receiving element, see figure 2).

Claims 18,19, 21 and 22 are rejected under 35 USC 103 a as being unpatentable over Ziari et al (US 8964284) in view of Menezo et al (Reflective Silicon Mach Zehnder Modulator with Faraday Rotator Mirror effect for self-coherent transmission – 2013 attached).
Regarding claim 18, Ziari discloses a circuit comprising: a mode coupler to receive a first light in a first optical spatial mode and a second light in a second optical spatial mode;(polarization beam splitter 310 for splitting the input optical signal into two orthogonally polarized beams, wherein the first spatial mode is TE 315 and the second spatial mode is TM 310, see figure 3a) integrated optical paths comprising a first path having a first optical rotator and a second path  having a second optical rotator, (light from the polarization beam splitter 310 is directed to first optical path 310 with first optical rotator 320-1 and second optical path 315 with second optical rotator 320-2, see figure 3a) the first optical rotator to propagate the first light and change the first light to the second optical spatial mode, (polarization rotator 320-2 for changing the first mode TE to the second TM mode 370, See figure 3a ) the second optical rotator to propagate the second light and change the second light to the first optical spatial mode ;(polarization rotator 320-1 for changing the second spatial mode TM into the first spatial mode TE, see figure 3) and  an additional optical coupler to combine the first light and the second light from the integrated optical paths ;(polarization beam combiner 350 for outputting the TE 360 light and the TM 370 light, see figure 3a). 

However Ziari does not explicitly disclose a photonic integrated circuit, one or more optical modulators to modulate the first light and the second light while the first light and the second light are in the first optical spatial mode.

In a related field of endeavor, Menezo discloses a photonic integrated circuit;( polarization independent reflective optical modulator on silicon integrated circuit, see section 1 and figure 1) one or more optical modulators to modulate the first light and the second light ;(modulating section for providing modulating the first light in TE mode (CW) and the second in the same mode TE mode (CCW) and thus the in the same optical spatial mode, see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical modulator on an integrated circuit of Menezo with Ziari to provide an reflective optical modulator for providing loopback 
Regarding claim 19, Ziari discloses the photonic integrated circuit of claim 18, wherein the first optical spatial mode is a transverse electric (TE) mode and the second optical spatial mode is a transverse magnetic (TM) mode (the input optical signal into two orthogonally polarized beams, wherein the first spatial mode is TE path 315 and the second spatial mode is TM path 310, see figure 3a).

Regarding claim 21, Ziari does not explicitly the photonic integrated circuit of claim 18, wherein the first light and second light are received from an optical transmitter.
In a related field of endeavor, Menezo discloses the photonic integrated circuit of claim 18, wherein the first light and second light are received from an optical transmitter ;( ;(the first and the second light are received by the reflective ONU from an OLT transmitting the downstream (DS) signal, see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the reflective ONU of Menezo with Ziari to provide an reflective optical modulator for providing loopback modulation and the 

Regarding claim 22, Ziari does not explicitly disclose the photonic integrated circuit of claim 18, wherein the modulated first light and the modulated second light are output to an optical receiver.
In a related field of endeavor, Menezo discloses the photonic integrated circuit of claim 18, wherein the modulated first light and the modulated second light are output to an optical receiver (the first and the second light are output to the reflective ONU, see figure 1). (Motivation same as claim 21).

Claim 20 is rejected under 35 USC 103 a as being unpatentable over Ziari et al (US 8964284) in view of Menezo et al (Reflective Silicon Mach Zehnder Modulator with Faraday Rotator Mirror effect for self-coherent transmission – 2013 attached) and further in view Kojima et al (US 2013/0156361).

Regarding claim 20, the combination of Ziari and Menezo does not explicitly disclose the photonic integrated circuit of claim 18, wherein the first optical spatial mode comprises different spatial modes of a same polarization state, the first light and second light being modulated while in different spatial modes of the same polarization state.
 (spatial mode converter 250 for converting the mode of the polarization from base mode to the higher order mode of the same polarization, see figure 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the TE and TM mode of Kojima with Ziari and Menezo to show that the polarized optical signal consists of fundamental transverse electric mode and transverse magnetic mode and the motivation is to provide two orthogonal polarization modes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Little et al (US 2010/0302637) discloses a polarization insensitive operator consisting of polarization rotator to output a polarization insensitive signal, see figure 9. 




c. Qui et al (US 2011/0292951) discloses an optical system including a polarization bema combiner and solid state laser medium and output stable broadband amplified spontaneous emission, see figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636